Title: From George Washington to William Heath, 29 October 1780
From: Washington, George
To: Heath, William


                  
                     
                     Dear Sir
                     Head Quarters Prackness Octr 29th 1780
                  
                  I have sent Joshua Smith to West Point to be confined there till
                     further Orders, unless the Civil Authority should in the mean time demand him,
                     in which case you will be pleased to deliver him up. I am with great esteem
                     Dear Sir Your Most Obedt Servt
                  
                     Go: Washington
                  
                  
                     P.S. I would not wish Smith’s Confinement to be rigorous
                        only secure. 
                     Be so good as to forward the inclosed Letter to the Governor
                        or in his absence to the Lt Governor.
                  
                  
                     Go: W——n
                     
                  
               